DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020, and February 26, 2020 were considered by the examiner.


Drawings
The drawings are objected to because:
Element 901 in figures 9A-B is not discussed in the specification.
Applicant does not show the claimed features of claim 45. Applicant does not show how the a first layer comprising a metal; a second layer comprising a first para-electric material, the second layer adjacent to the first layer; and a third layer comprising a second para-electric material, the third layer adjacent to the second layer, wherein the first para-electric material is different from the second para-electric material are formed in a processor. Applicant does not show the relationship between the layers above and the rest of the processor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶ 0027 Applicant states that first and second conductive layers 101a/d are shown in figure 1. There is no element 101 a/d in figure 1.
In ¶ 0030, Applicant calls 102d/e a seed layer. However, Applicant also says 102e is a seed layer. Applicant needs to use only one label per element number.
In ¶ 00030 Applicant calls 102d a conductive layer, in ¶ 0030 Applicant calls 102d a metal layer, and in ¶ 0038 Applicant calls 102d a second conductive metal. Applicant needs to use only one label per element number. Applicant needs to correct this throughout the specification.
In ¶ 0046 Applicant discusses element 2100 in relation to figure 11. There is no element 2100 in figure 11.
In ¶ 0050, Applicant discusses processor 1690 in figure 11. There is no element 1690 in figure 11.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 112(a)
Claims 45-46 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing the relationship between all the internals of the processor and the ferroelectric device being claimed, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding claim 45,
Applicant broadly claims a processor comprising the distinct features of a ferroelectric device. Applicant provides no direction to one of ordinary skill in the art on how the ferroelectric device is incorporated into a processor. Applicant is missing a description of where, and/or how, the ferroelectric device is in the processor. Therefore, at best Applicant has provided a guessing game to understand how to integrate the ferroelectric device into a processor.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the ferroelectric device inside of a processor and the internal components of the processor. This is because Applicant has not provided direction into how to incorporate the ferroelectric capacitor into a processor. Effectively Applicant has claimed a black box (processor) and stated the ferroelectric device is someone in the black box. This is not enough for the quid-pro-quo of patents.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-32, 40-41, 43-44 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beelen et al. (US 2010/0182730 A1) (“Beelen”).
Regarding claim 26, Beelen teaches at least in figure 1:
a first layer (106)comprising a metal; 
a second layer (108.1) comprising a first para-electric material (¶ 0079, where 108.1 can be PLZT),  
the second layer (108.1) adjacent to the first layer (106); and 
a third layer (108.2) comprising a second para-electric material (¶ 0079, where 108.2 can be BST; claim 6 where 108.2 can be ZrO2 or  TiO2), 
the third layer (108.2) adjacent to the second layer (108.1), 
wherein the first para-electric material is different from the second para-electric material (108.1 and 108.2 are different as shown above).
Regarding claims 27 and 43, Beelen teaches at least in figure 1:
wherein the metal of the first layer (106) includes one or more of: Cu, Al, Au, Ag, W, Co, or Graphene (¶ 0072, where can comprise Au).
Regarding claims 28 and 41, Beelen teaches at least in figure 1:

Regarding claim 29, Beelen teaches at least in figure 1:
wherein the second and third layers are alternated at least two times (figure 1 shows that 108.1 and 108.2 alternate a plurality of times more than two).
Regarding claims 30 and 44, Beelen teaches at least in figure 1:
wherein the second and third layers together exhibit a ferroelectric property (¶ 0071, where the device of figure 1 is a ferroelectric device).
Regarding claims 31, Beelen teaches at least in figure 1:
wherein the second layer (108.1) has a thickness which is substantially same as a thickness of third layer (108.2) (¶ 0075, where the thickness of each layer is 15-20nm. Based upon Applicant’s definitnion of substantially, ¶ 0020, Beelen teaches that each layer may be within 10% of each other. For example 108.1 can be 20nm, and 108.2 can be 19nm).
Regarding claims 32, Beelen teaches at least in figure 1:
wherein the second layer (108.1) has a thickness which is substantially different than a thickness of third layer (108.2) (¶ 0075, where the thickness of each layer is 15-20nm. Based upon Applicant’s definitnion of substantially, ¶ 0020, Beelen teaches that each layer may be within 10% of each other. For example 108.1 can be 20nm, and 108.2 can be 15nm).
Regarding claim 40, 
Claim 40 is a combination of claims 26 and 29. Because the prior art teaches these claims it also teaches claim 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beelen, in view of Hill et al. (US 2006/0001064 A1) (“Hill”).
Regarding claims 33 and 42, Beelen teaches at least in figure 1:
wherein the second para-electric materials include one or more of: HfO2, ZrO2, TiO2, SiO2, ScO2, AL2O, ZnO, S1203, La2O3, nitride, or silicate (claim 6, where 108.2 can be ZrO2 or TiO2).

Beelen does not teach:
 the first para-electric material include one or more of: HfO2, ZrO2, TiO2, SiO2, ScO2, AL2O, ZnO, S1203, La2O3, nitride, or silicate.

Hill teaches that:
BST, PLZT, Al2O3, TiO2, ZrO2, and HfO2 are all known ferroelectric materials, that one of ordinary skill in the art could substitute one of these materials for another, and that the device will still function as intended. ¶ 0070. 
Thus, Hill recongnizes in the art that these materilas are sutiable for the same purpose of being a ferroelectric layer. MPEP 2144.06

Claim 34-35, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanuma (US 6,316,801 B1), in view of Beelen.
Regarding claim 34, Amanuma teaches at least in figures 2-3:
a first set of metal lines (18/34) that extend in a first direction (18/34 in an out of the page); 
a second set of metal lines (6) that extend in a second direction which is orthogonal to the first direction (6 goes up and down); and 
a plurality of vias ( 17, 12, 9, 30) coupling the first set of metal lines and the second set of metal lines (18/34, 6), 
wherein at least one via (30) of the plurality comprises: a ferroelectric capacitor (30, where 14 is PZT and 13 and 15 are electrodes).

 Amanuma does not teach:
alternate layers of first and second layers, 
wherein the first layer comprises a first para-electric material, 
the first layer adjacent to the first layer, 
wherein the second layer comprises a second para-electric material, and 
wherein the first para-electric material is different from the second para-electric material.

Beelen teaches at least in figure 1:
alternate layers of first and second layers (figure 1 shows that 108.1 and 108.2 alternate a plurality of times more than two), 

the first layer (108.1) adjacent to the second layer (108.2), 
wherein the second layer comprises a second para-electric material (¶ 0079, where 108.2 can be BST; claim 6 where 108.2 can be ZrO2 or  TiO2),, and 
wherein the first para-electric material is different from the second para-electric material (108.1 and 108.2 are different as shown above).

It would have been obvious to one of ordinary skill in the art to replace the ferroelectric capacitor of Amanuma with the ferroelectric capacitor of Beelen because one can achieve a non-volatile memory device with a low fatigue and high stability, ¶¶ 0017-18, and allows for a high tuning range and very high breakdown field, ¶ 0022, and low dielectric losses. ¶ 0025.
Regarding claims 35, Beelen teaches at least in figure 1:
wherein the first and second para-electric materials (108.1 and 108.2) include one or more of: Hf, Zr, Ti, Si, Sc, Al, Zn, Sn, La, nitride, or silicate (¶ 0079 and claim 6, where 108 can include these materials).
Regarding claims 37, Beelen teaches at least in figure 1:
wherein the second layer (108.1) has a thickness which is substantially same as a thickness of third layer (108.2) (¶ 0075, where the thickness of each layer is 15-20nm. Based upon Applicant’s definition of substantially, ¶ 0020, Beelen teaches that each layer may be within 10% of each other. For example 108.1 can be 20nm, and 108.2 can be 19nm).
Regarding claims 38, Beelen teaches at least in figure 1:

Regarding claims 39, Beelen teaches at least in figure 1:
wherein the second and third layers together exhibit a ferroelectric property (¶ 0071, where the device of figure 1 is a ferroelectric device).


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanuma, in view of Beelen, in view of Hill.
Regarding claims 33, Beelen teaches at least in figure 1:
wherein the second para-electric materials include one or more of: HfO2, ZrO2, TiO2, SiO2, ScO2, AL2O, ZnO, S1203, La2O3, nitride, or silicate (claim 6, where 108.2 can be ZrO2 or TiO2).

Beelen does not teach:
 the first para-electric material include one or more of: HfO2, ZrO2, TiO2, SiO2, ScO2, AL2O, ZnO, S1203, La2O3, nitride, or silicate.

Hill teaches that:
BST, PLZT, Al2O3, TiO2, ZrO2, and HfO2 are all known ferroelectric materials, that one of ordinary skill in the art could substitute one of these materials for another, and that the device will still function as intended. ¶ 0070. 
Thus, Hill recongnizes in the art that these materilas are sutiable for the same purpose of being a ferroelectric layer. MPEP 2144.06






Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over MSP430FR5994 LaunchPad Development Kit (June 1, 2016) (“TI”), in view of Beelen.
Regarding claim 45, TI teaches:
a memory (SDcard); 
a processor (MSP430FR5994) coupled to the memory (SDcard), 
the processor comprises ferroelectric memory (embedded FRAM): and 
a wireless interface to allow the processor to communicate with another device (states one can add wireless features).

Ti does not teach:
a first layer comprising a metal; 
a second layer comprising a first para-electric material, 
the second layer adjacent to the first layer; 
a third layer comprising a second para-electric material, 
the third layer adjacent to the second layer, 
wherein the first para-electric material is different from the second para- electric material; 

Beelen teaches at least in figure 1:
a first layer (106) comprising a metal; 
a second layer (108.1) comprising a first para-electric material (¶ 0079, where 108.1 can be PLZT),  
the second layer (108.1) adjacent to the first layer (106); and 

the third layer (108.2) adjacent to the second layer (108.1), 
wherein the first para-electric material is different from the second para-electric material (108.1 and 108.2 are different as shown above).

It would have been obvious to one of ordinary skill in the art to use ferroelectric capacitor of Beelen in the FRAM of TI because one can achieve a non-volatile memory device with a low fatigue and high stability, ¶¶ 0017-18, and allows for a high tuning range and very high breakdown field, ¶ 0022, and low dielectric losses. ¶ 0025.
Regarding claims 46, Beelen teaches at least in figure 1:
wherein the metal of the first layer (106) includes one or more of: Cu, Al, Au, Ag, W, Co, or Graphene (¶ 0072, where can comprise Au).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822